In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00073-CV




           IN RE: MARIA CRUZ BUSALEH




        On Appeal from the County Court at Law
                Fannin County, Texas
            Trial Court No. FA-14-41684




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER

       Maria Cruz Busaleh filed a petition in this Court August 29, 2014, seeking a writ of

mandamus. By order of that same date, we directed the real party in interest to file a response to

the petition, to be received by this Court on or before September 12, 2014. Susan E. Carter,

counsel for the real party in interest, has moved this Court to extend that filing deadline.

       In her motion, counsel does not provide the Court with a reasonable explanation of the

need for an extension of time.       This Court interprets Texas Rule of Appellate Procedure

10.5(b)(2) as requiring counsel to provide specific information to justify a requested extension,

including the cause numbers of cases in which other briefs were filed, the dates they were filed,

the dates, cause numbers and courts of matters scheduled for trial, the exact dates of trial (if

known), the expected duration of trial, etc.       Broad, general statements do not provide the

required facts and are not adequate to meet the requirements of the rule. See TEX. R. APP. P.

10.5(b)(2).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied. In this instance, we grant the real party in interest’s

motion and extend the deadline for filing a response to relator’s petition by fourteen days,

making the response now due September 26, 2014. Further requests for extensions will not be

looked upon with favor.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: September 16, 2014


                                                  2